Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 28 October 2020 for application number 17/082,947. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 – 20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2022 and 16 May 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “… the selection data identifying a currently-selected data unit of the plurality of data units, and the rollback data indicating whether the currently-selected data unit has been written to since a last time a checkpoint operation was performed…” in the last limitation.  It is unclear how the selection data is making this identification and the rollback data is making this indication.  Claims 10 and 14 recite similar language in the second to last limitation and are rejected with like reasoning.  Claims 2 – 9, 11 – 13, and 15 – 20 depend from claims 1, 10, and 14 respectively and are subsequently rejected.

Claim 2 recites “determining whether performing the memory command comprises performing the checkpoint operation on the set of physical memory locations” in the first limitation.  It is unclear how this determination is made for this limitation. 

Claim 2 recites “determining whether performing the memory command comprises performing the checkpoint operation on the set of physical memory locations; and in response to determining that performing the memory command comprises performing the checkpoint operation…”  It is unclear what happens when the determination is made if the memory command does not comprise performing the checkpoint operation.  “Whether” leaves the claim limitation indefinite. 

Claim 3 recites “determining whether performing the memory command comprises performing a rollback operation on the set of physical memory locations” in the first limitation.  it is unclear how this determination is made for this limitation.

Claim 3 recites “determining whether performing the memory command comprises performing a rollback operation on the set of physical memory locations; and in response to determining that performing the memory command comprises performing the rollback operation…” in the first and second limitation.  It is unclear what happens when the determination is made if the memory command does not comprise performing a rollback operation.  “Whether” leaves the claim limitation indefinite. 

Claim 3 recites “determining, …, whether the currently-selected data unit has been written to since the last time the checkpoint operation was performed…; and in response to determining that the currently-selected data unit has been written to since the last time the checkpoint operation was performed …”  It is unclear what happens when the determination is made the currently-selected data unit has not been written to since the last time the checkpoint operation was performed.  Further, “whether” leaves the claim limitation indefinite.  Claims 10 and 14 recite similar claim language in the last two limitations, and are rejected with like reasoning.  Claims 11 – 13 and 15 – 20 depend from claims 10 and 14 respectively and are subsequently rejected.

Claim 7 recites “The system of claim 1, wherein the row buffer is further configured to store the selection data and the rollback data, the selection data and the rollback data being read from the set of physical memory locations into the row buffer at a same time the plurality of data units is read from the set of physical memory locations into the row buffer.”  However claim 1, from which claim 7 depends, recites in the last limitation “in response to receiving the memory command, … using the row buffer and at least one of selection data or rollback data…”  Claim 1 recites using either selection data or rollback data, however claim 7 is reciting using both selection and rollback data.  It is unclear how the selection data and rollback data are being used with respect to the row buffer.

Claim 11 recites “The method of claim 10, … in response to determining that the currently-selected data unit has not been written to since the last time the checkpoint operation was performed on the set of physical memory locations…” in the first limitation.  However claim 10, from which claim 11 depends, recites “… determining … data units has been written to since a last time a checkpoint operation was performed…”  Claim 10 recites the data units has been written to since the last time the checkpoint operation, where claim 11 recites the data unit has not been written to since the last time the checkpoint operation.  It is unclear how claim 11 is with reference to not written to since the last checkpoint operation but it depends from claim 10 where it is with reference to written to since the last checkpoint operation.  Claim 12 recites similarly and is rejected with like reasoning.

Claim 14 recites “determining, based on the current rollback value, whether a currently-selected data unit of the plurality of data units is dirty, the currently-selected data unit being identified by selection data associated with the set of physical memory locations; and reading the requested data from the row buffer based on the determining whether the currently-selected data unit is dirty” in the last two limitations.  It is unclear what happens when the determination is made the currently-selected data unit is not dirty.  “Whether” leaves the claim limitation indefinite.  Claim 17 recites similarly in the third and fourth to last limitations and is rejected with like reasoning.

Claim 16 recites “The … of claim 14, wherein the reading the requested data from the row buffer based on the determining whether the currently-selected data unit is dirty comprises: in response to determining that the currently-selected data unit is not dirty…” However, claim 14 recites “…determining whether the currently-selected data unit is dirty…”  It is unclear how claim 16 is with reference to data unit not dirty but it depends from claim 14 where it is with reference to data unit is dirty.

Claim 17 recites “determining whether the rollback data was set to the current rollback value in association…; and in response to determining … was set…”  It is unclear what happens when the determination is made the rollback data was not set.  “Whether” leaves the claim limitation indefinite.

Claim 18 recites “… determining whether the rollback data was set to the current rollback value in association with the first requester identifier value; and in response to determining that the rollback data was not set to the current rollback value by the first requester identifier value…” in the last two limitations.  It is unclear what happens when the determination is made that the rollback data was set.  “Whether” leaves the claim limitation indefinite.

Claim 20 recites “detecting for a failure of the memory transaction …” in the first limitation.  It is unclear how a failure is detected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Smith [hereafter as Smith], US Pub. No. 2019/0205244 A1 in view of Gurajada et al. [hereafter as Gurajada], US Pub. No. 2018/0253468 A1.

As per claim 1, Smith discloses a system comprising: 
a memory device comprising a row buffer [“When a row of this memory array is accessed (row activation) a row of the memory array may transferred, copied, etc. to the bank row buffer (also just row buffer). The row buffer may serve, function, etc. as a cache, store, etc. to reduce the latency of subsequent access to that row. While a row is active in the row buffer, any number of reads or writes (column accesses) may be performed. After completion of the column access, the cached row may be written back to the memory array by performing a bank precharge operation that prepares the bank for a subsequent row activation cycle.”] [para. 0102]; and 
a processing device, operatively coupled to the memory device [“A multiprocessor is a coupled computer system having two or more processing units (e.g. CPUs, etc.) each sharing memory systems and peripherals. A processor in memory (PIM) may refer to a processor that may be tightly coupled with memory, generally on the same silicon die. Examples of PIM architectures may include IBM Shamrock, Gilgamesh, DIVA, IRAM, etc. PIM designs may be based on the combination of conventional processor cores (e.g. ARM, MIPS, etc.) with conventional memory (e.g. DRAM, etc.). A memory in processor (MIP) may refer to an integration of memory within logic, generally on the same silicon die. The logic may perform computation on data residing in the memory. PIM and MIP architectures may differ in one or more aspects. One difference between a MIP architecture and a PIM architecture, for example, may be that a MIP architecture may have common control for memory and computational logic.”] [para. 0041], the processing device configured to perform operations comprising: 
receiving, from a host system, a memory command associated with a memory address, the memory address mapping to a set of physical memory locations of the memory device, the row buffer of the memory device being configured to store a plurality of data units for the set of physical memory locations [“When a row of this memory array is accessed (row activation) a row of the memory array may transferred, copied, etc. to the bank row buffer (also just row buffer). The row buffer may serve, function, etc. as a cache, store, etc. to reduce the latency of subsequent access to that row. While a row is active in the row buffer, any number of reads or writes (column accesses) may be performed. After completion of the column access, the cached row may be written back to the memory array by performing a bank precharge operation that prepares the bank for a subsequent row activation cycle.”] [para. 0102] [“Each DRAM bank may have two main states: IDLE and ACTIVE, In the IDLE state, the DRAM may be precharged, ready for a row access, and may remain in this state until a row activate operation (e.g. activate command, ACT command, or just activation, etc.) is performed on, issued to, etc. the bank. The address and control signals may be used to select the rank, bank, row (page) etc. being activated (also referred to as being opened). Row activation may employ a delay tRCD, during which no other operations may be performed on the bank. A memory controller may thus mark, record, etc. the bank being activated as busy, used, etc. resource for the duration of the activation operation. Operations may be performed on any other banks of the DRAM. Once the row is activated, the bank may enter the ACTIVE state (and the bank may be referred to as open), during which the contents of the selected row are held in the bank row buffer. Any number of pipelined column accesses may be performed while the (open) bank is in the ACTIVE state. To perform either a read or write column access, the address and control signals may be used to select the rank, bank, starting column address etc. of the active row in the selected (open) bank.”] [para. 0103] [para. 1227].
However, Smith does not explicitly disclose in response to receiving the memory command, performing a data versioning operation on the set of physical memory locations using the row buffer and at least one of selection data or rollback data, the selection data and the rollback data being associated with the set of physical memory locations, the selection data identifying a currently-selected data unit of the plurality of data units, and the rollback data indicating whether the currently- selected data unit has been written to since a last time a checkpoint operation was performed on the set of physical memory locations.
Gurajada teaches in response to receiving the memory command, performing a data versioning operation on the set of physical memory locations using the row buffer and at least one of selection data or rollback [snapshot] data, the selection data and the rollback data being associated with the set of physical memory locations [updates to in-memory rows can be performed using in-memory versioning, a scheme that can be also used to support time-stamp based snapshot] [“As described herein, IMRS 210 rows may be modified by creating a newer version for the row, while still maintaining older version(s) of the row, which can be linked through a list, such as a singly linked list which links all (existing) versions of a row. In some implementations, rows can have an immutable in-memory header structure, off of which hangs multiple in-memory versions, the memory for which may be periodically reclaimed. Additionally or alternatively, each version can have its own data row buffer to facilitate easy reclamation of version memory via garbage collection 280.”] [para. 0115] [“The database storage space and buffer cache can be “extended” with the IMRS 210 as a caching layer to cache existing rows and/or store new data rows. New inserts can go directly to the IMRS 210 without requiring any page or buffer access, and subsequently may be updated directly in-memory. Updates to existing rows can cause the rows to be migrated to the IMRS 210, followed by an update. Deletes of rows existing in the page-based storage 320 may not cause any row migration. Deletes of in-memory rows may affect the page-based storage 320 for migrated rows. All updates to in-memory rows can be performed using in-memory versioning, a scheme that can be also used to support time-stamp based snapshot isolation for IMRS-enabled tables. In FIG. 5, the IMRS-enabled tables 515 that straddle the buffer cache 320 and the IMRS 210 reflect a behavior where, over time, only some part of the table may be in-memory. It may not be necessary for the entire table to be marked for in-memory storage. Access methods can transparently locate the row from one of the two stores, such as by using internal scan methods”] [para. 0259] [para. 0216], the selection data identifying a currently-selected data unit of the plurality of data units [“As illustrated, the index 330 can span the IMRS 210 and the page-based storage 320. When data (e.g., a row) is required for operation, the index 330 can locate the data regardless of whether the data is located in the IMRS 210 and/or the page-based storage 320. As further illustrated, the index can include multiple levels.”] [para. 0045], and the rollback data indicating whether the currently-selected data unit has been written to since a last time a checkpoint operation was performed on the set of physical memory locations [“The database storage space and buffer cache can be “extended” with the IMRS 210 as a caching layer to cache existing rows and/or store new data rows. New inserts can go directly to the IMRS 210 without requiring any page or buffer access, and subsequently may be updated directly in-memory. Updates to existing rows can cause the rows to be migrated to the IMRS 210, followed by an update. Deletes of rows existing in the page-based storage 320 may not cause any row migration. Deletes of in-memory rows may affect the page-based storage 320 for migrated rows. All updates to in-memory rows can be performed using in-memory versioning, a scheme that can be also used to support time-stamp based snapshot isolation for IMRS-enabled tables. In FIG. 5, the IMRS-enabled tables 515 that straddle the buffer cache 320 and the IMRS 210 reflect a behavior where, over time, only some part of the table may be in-memory. It may not be necessary for the entire table to be marked for in-memory storage. Access methods can transparently locate the row from one of the two stores, such as by using internal scan methods”] [para. 0259].
Smith and Gurajada are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Smith with Gurajada in order to modify Smith where “in response to receiving the memory command, performing a data versioning operation on the set of physical memory locations using the row buffer and at least one of selection data or rollback data, the selection data and the rollback data being associated with the set of physical memory locations, the selection data identifying a currently-selected data unit of the plurality of data units, and the rollback data indicating whether the currently- selected data unit has been written to since a last time a checkpoint operation was performed on the set of physical memory locations” as taught by Gurajada.  One of ordinary skill in the art would be motivated to combine Smith with Gurajada before the effective filing date of the claimed invention to improve a system by providing where “updates to in-memory rows can be performed using in-memory versioning, a scheme that can be also used to support time-stamp based snapshot isolation. [Gurajada, para. 0259].

As per claim 4 Smith in view of Gurajada discloses the system of claim 1, Smith discloses wherein each data unit of the plurality of data units comprises a cache line of data [“Cache lines may be fixed-size blocks aligned to addresses that may be multiples of the cache-line size in bytes (usually 32-bytes or 64-bytes). A cache-line fill may read an entire cache line from memory even if data that is a fraction of a cache line is requested. A cache-line fill typically evicts (e.g. removes, etc.) an existing cache line for the new cache line using cache line replacement. If the existing cache line was modified before replacement, a CPU may perform a cache-line writeback to main memory to maintain coherency between caches and main memory. A CPU may also maintain cache coherency by checking or internally probing internal caches and write buffers for a more recent version of the requested data. External devices can also check caches for more recent versions of data by externally probing.”] [para. 0042].

As per claim 5, Smith in view of Gurajada discloses the system of claim 1, Smith discloses wherein the plurality of data units comprises a first data unit and a second data unit, wherein the selection data comprises a selection bit [optimization tables may contain additional fields (e.g. additional address parts or portions, indexes, offsets, pointers, combinations of these and/or other similar data, information and the like, etc.), different sized fields (e.g. different number of bits, etc.), different bits (e.g. additional flags, marks, pointers, etc.), etc. from that shown in FIG. 17-5], and wherein the selection bit identifies one of the first data unit or the second data unit [offset may indicate the data location (e.g. word position, etc.) within the cache entry] [“A cache entry (also called cache row, row entry, cache line, line, etc.) may include a tag (also address, etc.), data block (also may be referred to as cache line, line, cache entry, row, block, contents, etc.), flag bits (e.g. dirty bit, valid bit, etc.). A memory address may be divided into (MSB to LSB) tag, index, block offset (offset, displacement). The index (line number) may indicate (e.g. be used as an index to address) the cache entry. The offset may indicate the data location (e.g. word position, etc.) within the cache entry”] [para. 0079] [“For example, depending on the polices and algorithms used one or more optimization tables may contain additional fields (e.g. additional address parts or portions, indexes, offsets, pointers, combinations of these and/or other similar data, information and the like, etc.), different sized fields (e.g. different number of bits, etc.), different bits (e.g. additional flags, marks, pointers, etc.), etc. from that shown in FIG. 17-5. For example, in one embodiment, a common structure may be used for one or more optimization tables. For example, in one embodiment, one or more read optimization tables and one or more write optimization tables may be combined in such a way as to form one or more read/write optimization tables. For example, in one embodiment, the percentage of table space (e.g. number of table entries, etc.) used for read optimization and/or write optimization in a read/write optimization table may be varied. For example, in one embodiment, the percentage of table spaces used for optimization in a read/write optimization table may be programmed, configured, etc. In one embodiment any combinations of tables may be used in one or more locations in a datapath (e.g. command optimization tables, read optimization tables, write optimization tables, read/write optimization tables, command/read/write optimization tables, etc.).”] [para. 0727]. 

As per claim 6, Smith in view of Gurajada discloses the system of claim 1, Smith discloses wherein at least one of the selection data and the rollback data are stored in reserved data storage space on the memory device [one or more spare regions of memory (e.g. spare memory regions, logic chip spare memory regions, etc.)] [“In one embodiment, one or more memory structures (e.g. memory regions, etc.) on one or more logic chips may store data that is unable to be stored in one or more memory chips (e.g. due to faults, etc.). In one embodiment, these memory structures may, for example, form one or more spare regions of memory (e.g. spare memory regions, logic chip spare memory regions, etc.). In one embodiment, one or more spare memory regions may be part of test memory. In one embodiment, one or more test memories may be part, parts, etc. of the spare memory regions. In one embodiment, one or more spare memory regions may be volatile memory (e.g. SRAM, eDRAM, etc.). In one embodiment, one or more spare memory regions may be volatile memory (e.g. SRAM, eDRAM, etc.). In one embodiment, one or more spare memory regions may be volatile memory (e.g. SRAM, eDRAM, etc.). In one embodiment, one or more spare memory regions may be non-volatile memory (e.g. NVRAM, NAND flash, logic NVM, etc.). In one embodiment, one or more spare memory regions may form indexes, tables, mapping structures, and/or other data structures, logical structures and the like, etc. that may be used, employed, etc. in order to direct, change, modify, map, substitute, redirect, replace, alter, etc. one or more commands, requests, addresses, other address information, etc. For example, in one embodiment, the data structures may redirect commands etc. from faulty address locations etc. in one or more stacked memory chips to one or more alternate, spare, backup, mapped, etc. memory regions, etc. For example, in one embodiment, the alternate etc. memory regions may be located on one or more logic chips, one or more memory chips, combinations of these and/or other memory regions, spaces, circuits, locations, etc. For example, in one embodiment, any arrangement, architecture, design, etc. of spare memory regions may be used. For example, in one embodiment, any arrangement, architecture, design, etc. of data structures, tables, maps, indexes, pointers, handles, combinations of these and/or other logical structures, circuits, functions, etc. may be used to access, organize, create, maintain, configure, program, operate, etc. one or more spare memory regions.”] [para. 0453].

As per claim 8, Smith in view of Gurajada discloses the system of claim 1, Gurajada teaches wherein the performing the data versioning operation, on the set of physical memory locations, using the row buffer and at least one of the selection data or the rollback [snapshot] data [updates to in-memory rows can be performed using in-memory versioning, a scheme that can be also used to support time-stamp based snapshot] [“As described herein, IMRS 210 rows may be modified by creating a newer version for the row, while still maintaining older version(s) of the row, which can be linked through a list, such as a singly linked list which links all (existing) versions of a row. In some implementations, rows can have an immutable in-memory header structure, off of which hangs multiple in-memory versions, the memory for which may be periodically reclaimed. Additionally or alternatively, each version can have its own data row buffer to facilitate easy reclamation of version memory via garbage collection 280.”] [para. 0115] [“The database storage space and buffer cache can be “extended” with the IMRS 210 as a caching layer to cache existing rows and/or store new data rows. New inserts can go directly to the IMRS 210 without requiring any page or buffer access, and subsequently may be updated directly in-memory. Updates to existing rows can cause the rows to be migrated to the IMRS 210, followed by an update. Deletes of rows existing in the page-based storage 320 may not cause any row migration. Deletes of in-memory rows may affect the page-based storage 320 for migrated rows. All updates to in-memory rows can be performed using in-memory versioning, a scheme that can be also used to support time-stamp based snapshot isolation for IMRS-enabled tables. In FIG. 5, the IMRS-enabled tables 515 that straddle the buffer cache 320 and the IMRS 210 reflect a behavior where, over time, only some part of the table may be in-memory. It may not be necessary for the entire table to be marked for in-memory storage. Access methods can transparently locate the row from one of the two stores, such as by using internal scan methods”] [para. 0259] [para. 0216] comprises:
causing stored data to be read from the set of physical memory locations to the row buffer, the stored data comprising the plurality of data units and at least one of the selection data or the rollback data [“Data residing in the page-based storage 320 can be read into a buffer cache 325, which can provide the input and output (I/O) channel for reading and/or writing pages from and/or to disk (e.g., within a storage device 360). The IMRS 210 can provide an in-memory storage layer where frequently accessed data rows can exist in an uncompressed format and/or in a layout that can provide for efficient access and/or manipulation by a query processing execution engine.”] [para. 0060] [“In some aspects, cached rows stored within the IMRS 210 can initially include read-only rows, but may eventually be updated in-memory. In various implementations, only the in-memory version of the cached row may be updated, whereas the page-based storage 320 image may remain stale. Scan and access methods 220 can be configured to utilize this dichotomy and/or return the latest image of the cached-updated-row from the IMRS 210, using a lookup of the RID mapping table 270.”] [para. 0077].


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Smith [hereafter as Smith], US Pub. No. 2019/0205244 A1 in view of Gurajada et al. [hereafter as Gurajada], US Pub. No. 2018/0253468 A1 as applied to claim 1 above, and further in view of Aronovich et al. [hereafter as Aronovich], US Patent No. 8,516,021 B2.

As per claim 2, Smith in view of Gurajada discloses the system of claim 1, Gurajada teaches wherein the performing the data versioning operation, on the set of physical memory locations, using the row buffer and at least one of the selection data or the rollback [snapshot] data, [updates to in-memory rows can be performed using in-memory versioning, a scheme that can be also used to support time-stamp based snapshot] [“As described herein, IMRS 210 rows may be modified by creating a newer version for the row, while still maintaining older version(s) of the row, which can be linked through a list, such as a singly linked list which links all (existing) versions of a row. In some implementations, rows can have an immutable in-memory header structure, off of which hangs multiple in-memory versions, the memory for which may be periodically reclaimed. Additionally or alternatively, each version can have its own data row buffer to facilitate easy reclamation of version memory via garbage collection 280.”] [para. 0115] [“The database storage space and buffer cache can be “extended” with the IMRS 210 as a caching layer to cache existing rows and/or store new data rows. New inserts can go directly to the IMRS 210 without requiring any page or buffer access, and subsequently may be updated directly in-memory. Updates to existing rows can cause the rows to be migrated to the IMRS 210, followed by an update. Deletes of rows existing in the page-based storage 320 may not cause any row migration. Deletes of in-memory rows may affect the page-based storage 320 for migrated rows. All updates to in-memory rows can be performed using in-memory versioning, a scheme that can be also used to support time-stamp based snapshot isolation for IMRS-enabled tables. In FIG. 5, the IMRS-enabled tables 515 that straddle the buffer cache 320 and the IMRS 210 reflect a behavior where, over time, only some part of the table may be in-memory. It may not be necessary for the entire table to be marked for in-memory storage. Access methods can transparently locate the row from one of the two stores, such as by using internal scan methods”] [para. 0259] [para. 0216].
However, Smith and Gurajada do not explicitly disclose comprises: determining whether performing the memory command comprises performing the checkpoint operation on the set of physical memory locations; and 
in response to determining that performing the memory command comprises performing the checkpoint operation on the set of physical memory locations, setting the rollback data to a new rollback value, the new rollback value indicating that the currently-selected data unit has not been written to since the last time the checkpoint operation was performed on the set of physical memory locations.
Aronovich teaches comprises: determining whether performing the memory command comprises performing the checkpoint operation on the set of physical memory locations [whose contents are identical to an original data segment currently being written by a checkpoint operation, for users that require access for modification to data segments concurrently being written within a checkpoint operation, includes the transaction journal in each node for storing committed transactions generated by users on that node, includes a list to identify the location of the latest contents of a data segment prior to the transaction using a rollback procedure] [“wherein the processor device is assigned to the node and the node is in communication with the plurality of storage devices, wherein the processor device: provides a shadow data segment, whose contents are identical to an original data segment currently being written by a checkpoint operation, for users that require access for modification to data segments concurrently being written within a checkpoint operation, includes the transaction journal in each node for storing committed transactions generated by users on that node, includes a list to identify the location of the latest contents of a data segment prior to the transaction using a rollback procedure, for each modified data segment, identifies the location of the latest contents prior to the transaction using the rollback procedure by: if the data segment was marked as modified in the cache at the time it was inserted into the list, then the latest contents of this data segment appears only in the journal, otherwise, if the data segment was not marked as modified in the cache at the time the data segment was inserted into the list, then the latest contents of this data segment appears in its final location in the shared storage, and records a type of each data segment in the list during insertion of the data segment into the list, wherein: all data segments in the list whose latest contents appear in a final location are discarded from the cache, for all the other data segments in the list, latest contents for the all the other data segments are restored from the journal into the cache by scanning the local transaction journal from ending to beginning, and first occurrences of these data segments in the local transaction journal are considered, and a modification indication of the data segments is set as true, and exclusive permissions on all the data segments involved in a cancellation transaction are released.”] [claim 9]; and 
in response to determining that performing the memory command comprises performing the checkpoint operation on the set of physical memory locations, setting the rollback data to a new rollback value [the rollback procedure by: if the data segment was marked as modified], the new rollback value indicating that the currently-selected data unit has not been written to since the last time [the data segment was not marked as modified] the checkpoint operation was performed on the set of physical memory locations [a rollback procedure, for each modified data segment, identifies the location of the latest contents prior to the transaction using the rollback procedure by: if the data segment was marked as modified in the cache at the time it was inserted into the list, then the latest contents of this data segment appears only in the journal, otherwise, if the data segment was not marked as modified in the cache at the time the data segment was inserted into the list] [“wherein the processor device is assigned to the node and the node is in communication with the plurality of storage devices, wherein the processor device: provides a shadow data segment, whose contents are identical to an original data segment currently being written by a checkpoint operation, for users that require access for modification to data segments concurrently being written within a checkpoint operation, includes the transaction journal in each node for storing committed transactions generated by users on that node, includes a list to identify the location of the latest contents of a data segment prior to the transaction using a rollback procedure, for each modified data segment, identifies the location of the latest contents prior to the transaction using the rollback procedure by: if the data segment was marked as modified in the cache at the time it was inserted into the list, then the latest contents of this data segment appears only in the journal, otherwise, if the data segment was not marked as modified in the cache at the time the data segment was inserted into the list, then the latest contents of this data segment appears in its final location in the shared storage, and records a type of each data segment in the list during insertion of the data segment into the list, wherein: all data segments in the list whose latest contents appear in a final location are discarded from the cache, for all the other data segments in the list, latest contents for the all the other data segments are restored from the journal into the cache by scanning the local transaction journal from ending to beginning, and first occurrences of these data segments in the local transaction journal are considered, and a modification indication of the data segments is set as true, and exclusive permissions on all the data segments involved in a cancellation transaction are released.”] [claim 9]. 
Smith, Gurajada, and Aronovich are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Smith and Gurajada with Aronovich in order to modify Smith and Gurajada for “comprises: determining whether performing the memory command comprises performing the checkpoint operation on the set of physical memory locations; and 
in response to determining that performing the memory command comprises performing the checkpoint operation on the set of physical memory locations, setting the rollback data to a new rollback value, the new rollback value indicating that the currently-selected data unit has not been written to since the last time the checkpoint operation was performed on the set of physical memory locations” as taught by Aronovich.  One of ordinary skill in the art would be motivated to combine Smith and Gurajada with Aronovich before the effective filing date of the claimed invention to improve a system by providing for the ability where “a rollback procedure, for each modified data segment, identifies the location of the latest contents prior to the transaction using the rollback procedure”. [Aronovich, claim 9].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith [hereafter as Smith], US Pub. No. 2019/0205244 A1 in view of Gurajada et al. [hereafter as Gurajada], US Pub. No. 2018/0253468 A1 as applied to claim 1 above, and further in view of Chen et al. [hereafter as Chen], US Pub. No. 2016/0085585 A1.

As per claim 9, Smith in view of Gurajada discloses the system of claim 1, however Smith and Gurajada do not explicitly disclose wherein the operations further comprise: performing a refresh operation on the set of physical memory locations, the refresh operation comprising performing the checkpoint operation on the set of physical memory locations. 
Chen teaches wherein the operations further comprise: performing a refresh operation on the set of physical memory locations, the refresh operation comprising performing the checkpoint operation on the set of physical memory locations [“Further, to reduce checkpoint overheads, checkpoint may be performed when the DRAM is being refreshed or when memory scrubbing is being performed. When the DRAM is being refreshed, the buffer scheduler needs to read data out from the DRAM to a row buffer, and then write the data back. When the memory scrubbing is being performed, data needs to be read out to the buffer scheduler, and corrected data is written back to the DRAM after error checking is performed and an error is found. These two operations both need to read data from the DRAM, and the read-out data herein may be used to perform regular checkpoint, so as to reduce overheads without affecting normal operations of the DRAM.”] [para. 0086].
Smith, Gurajada, and Chen are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Smith and Gurajada with Chen in order to modify Smith and Gurajada “wherein the operations further comprise: performing a refresh operation on the set of physical memory locations, the refresh operation comprising performing the checkpoint operation on the set of physical memory locations” as taught by Chen.  One of ordinary skill in the art would be motivated to combine Smith and Gurajada with Chen before the effective filing date of the claimed invention to improve a system by providing for the ability where “to reduce checkpoint overheads, checkpoint may be performed when the DRAM is being refreshed or when memory scrubbing is being performed.” [Chen, para. 0086].

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 20 have received a first action on the merits and are subject of a first action non-final.  Claims 1, 2, 4 – 6, 8, and 9 are rejected under a 103 rejection.  Claims 1 – 20 are rejected under a 112 rejection.  Examiner was not able to provide prior art to read on claims 3, 7, and 10 – 20.  

The prior art made of record and not relied upon considered pertinent to applicant's disclosure.
Loh et al., US Pub. No. 2014/0082322 A1 – teaches “As similarly described above with reference to FIG. 2, the programmable physical address mapping of FIG. 3 can be further exploited in the event that a row can store more than one data element and a row buffer is implemented.” [para. 0033]
Moon et al., US Pub. No. 2017/0185294 A1 – teaches “Each of the M row buffers may store cached data, validity information regarding validity of the row buffer, the logical row address of the cached data, the physical bank address of the cached data, the physical row address of the cached data, and dirty/clean information indicating dirty or clean for the cached data.” [para. 0011]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135                                                                                                                                                                                                        
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135